Exhibit 10.1

 

AMENDMENT

 

This Amendment amends the Zale Corporation Non-Employee Director Equity
Compensation Plan (the “Plan”) as heretofore amended.

 

WHEREAS, the members of the Board of Directors of Zale Corporation, a Delaware
corporation (the “Company”), are compensated in part through awards under the
Plan;

 

WHEREAS, the Plan currently provides that awards of options pursuant to
Section 7 of the Plan shall have an exercise price equal to the “Fair Market
Value” (as defined in the plan) of a share of Company stock on the date the
option is granted; and

 

WHEREAS, the Board of Directors concluded that it is in the best interests of
the Company’s shareholders to amend the Plan to permit awards with exercise
prices above, and not just equal to, the Fair Market Value, and approved such
amendment.

 

NOW, THEREFORE, effective as of the date hereof the Plan is amended as follows:

 

1.             Section 7(a) of the Plan is amended in its entirety to read as
follows:  “The exercise price per share of an Option shall be not less than the
Fair Market Value of a share of Company Stock on the date the Option is
granted.”

 

2.             Except as amended hereby, the Plan shall remain in full force and
effect.

 

IN WITNESS WHEREOF, the Company has executed this amendment as of the 23rd day
of December, 2009.

 

 

 

ZALE CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

--------------------------------------------------------------------------------